The plaintiff was employed by the defendant as a cleaning woman in its club house in Rochester. She was injured upon June 24, 1938, by a fall upon the first floor of the club house. She testified that immediately after the fall, her left hand was wet with liquid wax, which she claimed caused a slippery condition of the floor and her resulting injury. She claimed that the wax had been applied by one Perreault, who was the caretaker of the club house, in the course of a regular weekly waxing of the floors. His negligence was the cause of the accident if anyone was at fault. The testimony of the plaintiff clearly established the fact that Perreault was a fellow servant of the plaintiff for whose negligence the defendant was not responsible. For this reason, among others, the ruling of the trial court that there was "no evidence of negligence on the part of the defendant" must be sustained.
Judgment for the defendant.
All concurred.
 *Page 1